DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending where claims 1, 2, 4-8, 10-16 and 20 have been amended.
Status of Previous Rejections
The previous 35 USC § 112 rejections of the claims have been withdrawn in view of amendments to the claims.
The previous 35 USC § 103 rejections of the claims have maintained.
Notice of Claim Interpretation
The term “low-alloy steel” has been interpreted to mean a steel with about 1-5 wt% alloying elements as per applicant’s explicit definition of the term in the remarks filed 10/27/2022.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 4-8, 10-13 recites the limitation "at least one alloying element,” yet instant claim 1 recites “between 0.3% and 0.9% by weight of manganese, between 0.3 and 1.5% by weight of chromium, between 0.1% and 0.6% by weight of molybdenum, more than 0.1% by weight and up to 7% by weight of nickel and less than 0.2% by weight of tungsten.”  This limitation is indefinite because instant claim 1 requires a non-zero amount of at least manganese, chromium, molybdenum and nickel, which is greater than at least one alloying element.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 5 and 6 recite the limitation “wherein a weight percentage of the alloying element of the low-alloy steel is not more than 5% (or 3.7%) by weight.”  This limitation is broader than the recitation of the term “low-alloy steel” which applicant has explicitly defined as containing 1-5 wt% alloying elements as per applicant’s explicit definition of the term in the remarks filed 10/27/2022.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9, 11 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by JP 04247824 A to Koyasu et al  (an English language machine translation has been relied upon for examination purposes)  in view of the evidentiary reference “Flat Springs” by European Springs and Pressings Ltd.
Regarding claim 1, Koyasu discloses a specific example, Example 4, of a valve spring for an automobile comprising the following composition which lies within the instantly claimed composition and a broader spring composition which overlaps the instantly claimed composition as follows (Koyasu, abstract, Table 7, para [0001, 0004, 0012-0034]):

Element
Claimed wt%
Koyasu wt%
Koyasu Example 4 wt%
Overlaps/Lies within?
C
0.35-0.75
0.55-0.75
0.56
Yes
Mn
0.3-0.9
0.30-1.50
0.85
Yes
Cr
0.3-1.5
0.50-2.50
0.95
Yes
Mo
0.1-0.6
0.1-1.00
0.35
Yes
Ni
0.1-8
1.00-4.00
1.50
Yes
W
0-0.2
≤impurity
≤impurity
Yes
Fe
Balance
Balance
Balance
Yes


Regarding the limitation “flat form spring” the evidentiary reference “Flat Springs” indicates that valve springs for automobiles (such as the spring of Koyasu) take the form of flat coil springs.
Regarding the limitation “low-alloy steel,” the alloy of Koyasu contains between 1-5 wt% alloying elements which lies within applicant’s explicit definition of the term “low-alloy steel.”
Regarding claim 4, the alloy of Koyasu is steel and thus contains iron, carbon, and fusion-related impurities.
Regarding claims 5 and 6, claims 5 and 6 are indefinite as it is unclear which alloying element “the alloying element” is referring to.  Regardless, no single element in Example 4 of Koyasu is present in an amount of more than 3.7% by weight.
Regarding claims 7-9, Example 4 of Koyasu contains 0.21 wt% V and no more than trace amounts of titanium, tungsten and niobium.  Three times the weight proportion of vanadium is 0.63 wt%, lying within the instantly claimed ranges.
Regarding claims 11 and 20, Example 4 of Koyasu lies within the instantly claimed range.
Regarding claims 18 and 19, Example 4 of Koyasu is quenched and tempered to a temperature of 225 kgf/mm2 (Koyasu, para [0023]), i.e. 2206 MPa, within the instantly claimed range of more than 1700 MPa

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12, 14, 15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 04247824 A to Koyasu et al (an English language machine translation has been relied upon for examination purposes) in view of the evidentiary reference “Flat Springs.”
Regarding claim 1, Koyasu discloses a valve spring for an automobile comprising the following composition which overlaps the instantly claimed composition as follows (Koyasu, abstract, Tables 1-8, para [0001, 0004, 0012-0034]):

Element
Claimed wt%
Koyasu wt%
Overlaps?
C
0.35-0.75
0.55-0.75
Yes
Mn
0.3-0.9
0.30-1.50
Yes
Cr
0.3-1.5
0.50-2.50
Yes
Mo
0.1-0.6
0.1-1.00
Yes
Ni
0.1-8
1.00-4.00
Yes
W
0-0.2
≤impurity
Yes
Fe
Balance
Balance
Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Koyasu including the instantly claimed because Koyasu discloses the same utility throughout the disclosed ranges.
Regarding the limitation “flat form spring” the evidentiary reference “Flat Springs” indicates that valve springs for automobiles (such as the spring of Koyasu) take the form of flat coil springs.
Regarding the limitation “low-alloy steel,” the alloy of Koyasu contains an amount of alloying elements which overlaps between 1-5 wt% alloying elements which overlaps within applicant’s explicit definition of the term “low-alloy steel.”
Regarding claims 2, 7-12, 14, 15 and 20, the alloy of Koyasu overlaps the instantly claimed ranges.
Regarding claim 3, the alloy of Koyasu is broadly directed to a high-strength spring (Koyasu, para [0001]).  One of ordinary skill in the art at the time the invention was made would be able to immediately envisage the species of disc springs and corrugated springs from the disclosed genus of high-strength springs.
Regarding claim 4, the alloy of Koyasu is steel and thus contains iron, carbon, and fusion-related impurities.
Regarding claims 5 and 6, claims 5 and 6 are indefinite as it is unclear which alloying element “the alloying element” is referring to.  Regardless, no single element in Example 4 of Koyasu is present in an amount of more than 3.7% by weight.
Regarding claims 18 and 19, Example 4 of Koyasu is quenched and tempered to a temperature of 225 kgf/mm2 (Koyasu, para [0023]), i.e. 2206 MPa, within the instantly claimed range of more than 1700 MPa.


Claims 1-12, 14, 15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016113671 A to Iwagaki et al (an English language machine translation has been relied upon for examination purposes) in view of the evidentiary reference “Hardness Conversion Table” by Stal & Metaller.
Regarding claim 1, Iwagaki discloses a spring comprising the following composition which overlaps the instantly claimed composition as follows (Iwagaki, abstract, para [0001, 0013-0015]):

Element
Claimed wt%
Iwagaki wt%
Overlaps?
C
0.35-0.75
0.10-0.90
Yes
Mn
0.3-0.9
0.10-2.00
Yes
Cr
0.3-1.5
0.10-2.00
Yes
Mo
0.1-0.6
0.25-0.35
Yes
Ni
0.1-8
0.1-0.7
Yes
W
0-0.2
≤impurity
Yes
Fe
Balance
Balance
Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Iwagaki including the instantly claimed because Iwagaki discloses the same utility throughout the disclosed ranges.
Regarding the limitation “flat form spring” the alloy of Iwagaki is broadly directed to a high-strength spring (Iwagaki, abstract).  One of ordinary skill in the art at the time the invention was made would be able to immediately envisage the species of flat form springs from the disclosed genus of high-strength springs.
Regarding the limitation “low-alloy steel,” the alloy of Iwagaki contains an amount of alloying elements which overlaps between 1-5 wt% alloying elements which overlaps within applicant’s explicit definition of the term “low-alloy steel.”
Regarding claims 2, 7-17 and 20, the alloy of Iwagaki overlaps the instantly claimed ranges (Iwagaki, abstract, para [0001, 0013-0015]).
Regarding claim 3, the alloy of Iwagaki is broadly directed to a high-strength spring (Iwagaki, abstract).  One of ordinary skill in the art at the time the invention was made would be able to immediately envisage the species of disc springs and corrugated springs from the disclosed genus of high-strength springs.
Regarding claim 4, the alloy of Iwagaki is steel and thus contains iron, carbon, and fusion-related impurities.
Regarding claims 5 and 6, claims 5 and 6 are indefinite as it is unclear which alloying element “the alloying element” is referring to.  Regardless, the alloy of Iwagaki appears to overlap the instantly claimed ranges.
Regarding claims 18 and 19, the alloy of Iwagaki is quenched and tempered to a hardness of 700 to 750 HV (Iwagaki, para [0001-0003, 0028]).  According to the evidentiary hardness conversion table, a hardness of 700 to 750 HV corresponds to a tensile strength in excess of 2180 MPa, lying within the instantly claimed range of more than 1700 MPa.
Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive.
Applicant argues that Koyasu and Iwagaki do not disclose a tungsten content of less than 0.2 wt%.  This is not found persuasive because tungsten is not deliberately added to either Koyasu or Iwagaki.  As such the tungsten content of Koyasu and Iwagaki is no more than impurity levels, lying within the instantly claimed range of less than 0.2 wt%.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/               Primary Examiner, Art Unit 1738